The application of the above-named defendant for a review of the sentence of 25 years without the benefit of parole or fur[l]ough imposed on May 14,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The past criminal history shows many previous crimes. Considering all the elements that were considered by the trial judge at the time of sentencing, he has more than adequate grounds to justify the sentence that was imposed.
We wish to thank Tim Martello of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky